DOWNING, J.
This Court rendered an opinion in this case on October 29, 2004 (02-04483 c/w 02-04821) affirming the Office of. Workers’ Compensation decision in favor of Larry J. Duplantis, Jr. The sole issue of this appeal is whether Chailland Business Consultants failed to “reasonably controvert” Duplan-tis’ demand for indemnity and medical expenses and thereby avoid attorney fees and penalties.
After a thorough review of the record, we find that the Office of Workers’ Compensation Court did not err in awarding penalties and attorney fees.
We affirm in accordance with Uniform Court of Appeal Rule 2-16.2A (6) and (8). All costs of this appeal are assessed against the appellant, Chailland Business Consultants.
AFFIRMED.
WHIPPLE, J., concurs.